RYMER, Circuit Judge,
concurring in part and dissenting in part:
Because the district judge correctly instructed on RICO conspiracy, but the majority holds otherwise, I dissent from Part VII. This requires me to consider other RICO challenges that the majority avoids, but which the district court also properly resolved. Finally, since the facts matter and must be viewed in light of the guilty verdict, I set them out in full. They provide context for the entire case as well as for the RICO conspiracy.
*813I
Patrick Frega was a high-profile, San Diego plaintiffs lawyer who initiated a scheme to bribe former California Superi- or Court Judges Michael Greer, James Malkus, and Dennis Adams. From 1984 until 1991, Frega and co-conspirator Jim Williams disbursed over $100,000 in payments and benefits to the judges in exchange for unfair advantage in Frega’s cases. The three judges worked together to divert Frega’s cases or settlement proceedings to the judge’s calendar of Frega’s choice.
The conspiracy began with the close friendship that developed between Frega and Greer in the early 1980’s. The pair met and dined frequently with one another, and their conversation often focused on Frega’s high-stakes cases. Following one occasion when Frega brought his client to Greer’s chambers for a mock cross-examination, Frega started doing favors for Greer. Frega had Greer’s car Cleaned up and repaired, and arranged for the purchase of a Toyota for Greer’s daughter at less than market price. He handled six lawsuits for the Greer family at no charge. When he lost a warranty claim for Greer against Volkswagen for a broken clutch, Frega paid Greer $2400 for a $350 repair and covered the cost of the $5000 settlement. Greer reciprocated in 1985 while presiding over the settlement of a legal malpractice suit brought against Frega. After discussing the case with Frega, Greer conducted the settlement conference “as efficiently as possible for Mr. Frega,” so Frega would pay as little as possible.
In 1986, Frega won a multi-million dollar judgment for Williams, who owned and operated a local automobile dealership. Williams was so appreciative that he told his fleet manager that “Whatever Mr. Fre-ga wants, Mr. Frega gets.” Frega asked for a Mercedes for Greer, which the dealership got for $24,870. Greer wrote a check for $12,000 and Frega contributed the $12,870 balance. As Greer drove the car away, he recalled “having a sick feeling in my stomach.” As he testified, “I knew I was in trouble when I took that Mercedes.”
Frega bought or subsidized three more cars for the Greer family: two Saabs, one of which he listed as a “cost of case” on his firm’s books, and another Toyota for Greer’s daughter, which he also charged as an office expense. Whenever any of Greer’s cars needed repair, Greer or Fre-ga brought them to Williams’s dealership and Frega paid the bills. At some point, Frega told the fleet manager just to put Greer repairs on his tab; but on one occasion, Frega told him to put a copy of the repair order on the seat of Greer’s car as a reminder of who was paying for the bills.
In sum, from 1986 until 1992, Frega paid over $40,000 toward the purchase of cars for Greer and $8,290 in repairs. Frega also paid $830 for a one-year membership at the Cuyamaca Health Club for Greer, and later paid the judge’s dues at a downtown facility. In addition, Frega gave Greer’s daughter a $3,000 Caribbean cruise as a wedding gift, which Frega recorded in his law firm’s books as a “cost of case.”
All the while, Greer presided over Fre-ga’s cases. As he put it, “we were taking care of each other at that point.” He decided motions in Frega’s favor, and met with Frega before each Frega settlement conference to discuss how much Frega wanted to settle for and to strategize how the conference could best be conducted for Frega’s benefit. Greer then “pressured only one side, not the other.”
When Greer was presiding judge in 1988-89, he was in a position to, and did, assign Frega’s cases to the judges of Fre-ga’s choosing: Judges Malkus and Adams. Both had joined the San Diego Superior Court in 1979 and thereafter developed a close affiliation with Greer and Frega.
Beginning in the early 1980’s, Malkus joined Frega and Greer for lunch on a weekly or biweekly basis. At these lunches, the threesome discussed Frega’s *814cases, including those pending before Mal-kus. Malkus allowed Frega special access to chambers while Frega had cases pending in his court. Malkus instructed his bailiff not to announce Frega’s arrival or to clear visits in advance, as was standard operating procedure. During trials, Mal-kus directed his bailiff to take precautions to ensure that Frega’s visits went undetected. In order to abide by Malkus’s requests, the bailiff devised an elaborate route through the courthouse for Frega to follow, something he had never done before in his fourteen years on the job. When Malkus’s clerk inquired about the meetings between Malkus and Frega, the judge told her not to worry about it.
In May 1986, Frega provided Malkus with the same health club membership he had given Greer. That same month, Mal-kus presided over a multi-plaintiff case, Dominelli, in which Frega was one of the attorneys and Greer was one of the plaintiffs. Before and during trial, Frega, Greer, and Malkus discussed the case during their regular luncheons. Frega told an associate that he favored waiving the jury because “he had control.”
In August 1987, Frega had Greer (who was sitting in for the presiding judge during that month) assign Jennings, Engstrand & Henrikson v. MacLarty to Malkus. While Malkus presided over Jennings, Frega paid for over $3,500 in repairs on Malkus’s Cadillac. Malkus ruled on several motions before the case settled for over $1 million.
In July 1989, Frega asked Greer to assign another of his cases, Romero v. Stevenson, to Malkus for trial. Greer discussed the proposed assignment with Malkus, who accepted it notwithstanding his heavy caseload. The assignment caught the attention of Malkus’s clerk who asked the judge why he was being assigned so many Frega cases. Malkus explained that “Greer and Frega are kiting cases,” meaning that “Greer is sending them to friendly courts.” Malkus also confided that he was “vulnerable” to Fre-ga. On the eve of trial, Frega had an employee buy a car for Malkus’s college-bound son, Todd. Frega wrote the word “Romero” on the check, and told the employee to bill his time, mileage, and expenses in obtaining the car to Romero. Todd reimbursed Frega for only half of the cost. The night before the trial was to begin, Frega called Malkus at his home at 8:55 p.m. and they talked for eight minutes; Malkus then called Frega at 9:36 p.m. and they talked for twelve minutes. After hanging up, Frega called his associate. The next morning Frega’s associate tried to waive a jury trial, but the defendant did not agree. Frega and Mal-kus spoke on the telephone over twenty more times during the Romero trial, including one call to Malkus’s home on the day before Malkus entered judgment. Frega also talked to Greer and Adams before, during, and after the trial.
Also in 1989, Frega assumed control of another multi-million dollar case, Pressley’s Truck Center v. Bank of America, from a relatively inexperienced practitioner, whom he retained as counsel of record to conceal his involvement. Frega asked Greer to assign the case to Malkus and to tell Malkus that Frega was plaintiffs counsel. Upon learning that Pressley was a Frega case, Malkus accepted the assignment from Greer. Malkus also became aware that one of the attorneys arguing a motion, who was introduced to the court as an associate of the counsel of record, was in reality an associate of Frega’s. There was a fifteen minute call from Frega to Malkus’s home the night before the hearing. Malkus did not disclose to opposing counsel his knowledge of Frega’s involvement in Pressley or his own relationship with Frega.
Several months after Pressley was assigned to Malkus, Frega secured a job for Todd Malkus at a private investigation firm that was a former Frega client. Fre-ga offered to pay Todd’s salary at a rate $500 more per month than the firm’s other investigators. The firm agreed, and as a *815result, over the course of the next several months, Frega paid the firm approximately $10,000 as reimbursement for Todd’s salary. Frega recorded the payments as business expenses, and wrote the words “Pressley v. BOA” on two of the checks covering the salary.
Frega instructed counsel of record to waive the jury in Pressley. The defendant agreed, and a bench trial was held. Though the jury had been waived, Frega and Malkus continued their in-chambers meetings and ex parte telephone conversations throughout the proceedings. Malkus told Greer that he and Frega were privately discussing Pressley, and when Greer told Malkus that he thought it was risky to have such discussions in a case where the jury had been waived, Malkus responded that he didn’t think there was a problem.
On March 21, 1991, while the Pressley trial was in process, there was a 20-minute phone conversation from Frega’s office to Malkus’s chambers. The next day, Frega purchased and delivered two $1000 money orders to Todd Malkus. From the close of evidence on September 2 until Malkus entered his proposed decision on October 9, Frega and Malkus spoke on the telephone twenty-six times, including one 21-minute call the day before judgment was issued. Malkus awarded Frega’s client over $4 million.
Finally, Frega had Greer assign another one of his cases, Berman v. McKellar, to Malkus. As in Pressley, the three worked together to ensure that Frega’s involvement in Berman was a secret. After granting the continuance sought by Fre-ga’s client, Malkus delivered the case file to Adams, though the matter had been reassigned to another judge, and Adams settled it for $2 million.
Frega’s relationship with Adams developed in early 1986 when Frega represented Williams in the bench trial of Security Pacific National Bank v. Williams, over which Adams presided. Frega consulted Greer almost daily during trial. Greer, in turn, was in touch with Adams during the trial and relayed Adams’s reactions on the case to Frega. Then, before he issued his initial decision in February 1986, Adams delivered a draft to Greer. Thereafter, Greer met twice with Frega behind closed doors. Before the decision was announced, Frega revealed to an associate that he had won the case and that the award would be approximately $4.5 million. The actual award was $5 million. Frega later told another associate that Adams, Greer, and Malkus had collaborated on several drafts of the opinion to ensure that it survived appeal. During the appeal, Frega wrote ex parte letters to Adams and Greer, requesting help on the case. After all appeals had been exhausted, Frega wrote to Adams thanking him for all his hard work and promising that he would “not be forgotten.”
Beginning in 1987, while the appeal of the Security Pacific judgment was pending, Frega paid over $1500 for a ghost writer to assist Adams on a war novel the judge was writing. Frega also covered the writer’s airline and hotel expenses and supplied Adams with a $2000 computer for the project. Frega recorded all of these as case-related expenses in his law firm’s books. Also in 1987, Williams’s dealership sold a van to Adams’s father at dealer’s cost, a portion of which was paid for by Frega. Frega himself presented the van at a Christmas Eve gathering at Adams’s home. Frega recorded the van cost as a case-related expense on his law firm’s ledger.
Meanwhile, Adams presided over the settlement of numerous Frega cases. Apart from settlement conferences, Adams also ruled on a cross-complaint, issued a discovery order, ordered various cases consolidated, and set trial dates in Frega cases. In February 1988, Frega asked Greer to assign a large-scale case, Aegea Homeowners Association v. Harbor View Incorporated, to Adams. Greer obliged, and Adams accepted. When Adams separated from his wife later that year, Frega *816instructed an employee to set up an apartment for him. The employee moved in furniture and a television, turned on the electricity and gas, installed the telephones, and stocked the refrigerator. While Aegea was still pending before Adams, Frega also arranged and paid for Adams’s Mercedes to be detailed, and then did the same for Adams’s girlfriend’s car. In addition, Frega paid for and delivered a car cover for Adams’s Mercedes.
In September 1989, Adams ordered and presided over a mandatory settlement conference in Aegea. Shortly thereafter, Fre-ga had an employee purchase a queen-sized bed for Adams. After picking up the bed, the employee met Frega and Adams where they were lunching, and the threesome then delivered the bed to the condominium of Adams’s girlfriend. Frega charged the lunch to the Aegea case and billed the bed and his employee’s time as office expenses. A few days later, Frega had this same employee pick up a large-screen television from Adams’s family residence for repairs. Aegea settled before Adams for over $1.5 million.
In March 1986, Adams had retained jurisdiction over Security Pacific in order to determine attorneys’ fees and costs on appeal, something he admitted he had never done in any other case. Adams conceded that he took these actions to force the bank to settle. After the appeals in Security Pacific ran their course in 1989, the bank purposely avoided a hearing before Adams on the question of fees and costs, instead settling for $7 million. Frega’s fee was $2.8 million.
Following the Security Pacific settlement, Adams took his cars to Williams’s dealership for a series of repairs that amounted to more than $6,000 on four separate automobiles. Williams absorbed all of these costs. Later that year, when Adams’s daughter Lindsay needed a car, Frega provided over $4,000 toward the cost of a Jeep Cherokee. On his check to Williams for the car, Frega wrote the words “Williams v. SPBN.”
On a number of occasions throughout 1988-1990, Frega discussed his payments to Adams with Greer. He told Greer about the Mercedes, the computer, and the apartment, and complained to Greer that Adams was demanding.
In 1991, Adams brought his Mercedes to Williams’s dealership for repairs. He walked Williams’s fleet manager and Fre-ga around the car, describing the work he wanted done. Frega told the fleet manager that he would cover all the costs associated with the repairs and instructed that the finished car be delivered to his office. Later in 1991, Frega talked to Greer about settling Berman, a case originally assigned to Malkus at Frega’s request. Two weeks later, it came before Adams for a mandatory settlement conference. An hour and a half before the settlement conference, Adams and Frega spoke over the telephone. Shortly thereafter, Lindsay Adams brought her Jeep to Williams’s dealership for repairs. While the vehicle was being repaired, and within a week of the conference, Frega paid over $1000 for a rental car for Lindsay and disbursed $1500 toward the repair of Lindsay’s Jeep. Berman settled for $2 million.
Eventually, the enterprise came under suspicion. In 1991, the California Commission on Judicial Performance opened an investigation after receiving reports of possible ethical violations. In response, Frega, Williams, Greer, Adams, and Mal-kus orchestrated a cover-up. Williams backdated or altered documents to conceal the connection between Frega and the judges. Frega initially represented Greer. Frega and Greer spent a day composing false answers to the Commission’s preliminary questions. Greer falsely testified to the Commission that Frega had never appeared before him on a pleading nor was he likely to appear before him. He further stated that if Frega had appeared before him in court, he would have recused himself. Frega then suggested that Greer convince Malkus and Adams to provide *817similar false answers. Adams denied receiving anything of value from Frega in 1991 and said that Frega did not appear in front of him and that he would not have heard any of his cases. Malkus and Greer falsely stated that their health club memberships had come from the Cuyamaca Health Club; this was consistent with statements both made in 1987 disclosure forms because they believed, as Greer testified, it “would look better with regard to our relationship publicly.” Malkus tore out pages from his clerk’s official minute books relating to Frega cases, then instructed his clerk and his bailiff to remove entire minute books from the courthouse. Though the clerk initially agreed, she had a change of heart and ended up locking the books in a cabinet without telling Malkus.
Greer and Malkus resigned during the course of the investigation. In 1995, on the Commission’s recommendation, the California Supreme Court removed Adams from office.
After Greer became a prosecution witness, and after federal bribery charges had been dismissed, the grand jury returned a second superseding indictment charging Frega, Malkus, and Adams with RICO conspiracy in violation of 18 U.S.C. § 1962(d) (Count One), and with mail fraud in violation of 18 U.S.C. §§ 1341 and 1346 (Counts Two-Nineteen). Additionally, the grand jury charged Frega in Count Twenty with a substantive RICO offense in violation of 18 U.S.C. § 1962(c), and in Count Twenty-One with forfeiture allegations pursuant to 18 U.S.C. § 1963.
The jury found Frega, Malkus, and Adams guilty of the RICO conspiracy charge. Frega was convicted on thirteen mail fraud counts, Adams of five mail fraud counts, and Malkus of six mail fraud counts. The jury also found Frega guilty of committing the substantive RICO offense.
II
Adams, Malkus and Frega challenge their RICO conspiracy convictions on. a number of grounds. I start with the question of variance, as it requires discussion of what a RICO conspiracy is in relation to this case.
A
Adams and Malkus argue that there was a prejudicial variance between Count One of the indictment-which charged a conspiracy among Frega, Greer, Malkus, Adams and Williams to participate in the affairs of the California Superior Court through a pattern of bribery and extortion-and the proof at trial, which they alleged showed multiple conspiracies instead of the single conspiracy set out in the indictment.1 Adams submits that Greer never testified that he engaged in a *818scheme to corrupt Judge Malkus’s or Judge Adams’s office; that Adams could not have agreed to participate in a RICO conspiracy before January 1986 and did not agree to or participate in two predicate offenses; that after the Williams decision Adams’s only activity in relation to Frega clients consisted of settlement conferences; and that in any event, the evidence showed three distinct conspiracies (one between Frega, Greer and Williams; a second between Frega, Adams and Williams; and a third between Frega, Malkus and Williams), each originating at separate times. Both Malkus and Frega point out that the indictment charged a conspiracy beginning in 1983 and continuing through 1995, although Malkus, Greer, and Adams each developed a relationship with Frega and Williams at different times. Malkus alternatively argues that the indictment was constructively amended, for essentially the same reasons. He also maintains that the prejudicial effect of the variance is apparent from the fact that each defendant pursued a defense of lack of any official or judicial quid pro quo, while the government’s theory shifted to purely personal acts of accepting gifts without corrupt intent by the judges.2 I disagree that there was any material variance or constructive amendment.
The heart of a RICO conspiracy is an agreement to participate in the affairs of an enterprise (here, the superior court) through a pattern of racketeering activity (here, bribes). See United States v. Tille, 729 F.2d 615, 619 (9th Cir.1984). Although we have not had to decide whether “the enterprise concept in RICO supplants conventional conspiracy doctrine and defeats ... multiple conspiracy objections,” United States v. Zemek, 634 F.2d 1159, 1169 (9th Cir.1980),3 and we would not have to now, it is clear that RICO conspiracy is “more comprehensive” than a general conspiracy.4 See Salinas v. United States, 522 U.S. 52,-, 118 S. Ct. 469, 476, 139 L.Ed.2d 352 (1997). Unlike most ordinary conspirators, RICO conspirators do not need to commit, or agree to commit, overt acts; they just need to agree on the overall objective of the conspiracy (here, corrupt use of the superior court through bribery) with knowledge that others are similarly agreeing. See id. at-, 118 S.Ct. at 476-78.
*819Basic principles answer most of the arguments asserted. A single conspiracy may involve several subagreements or subgroups of conspirators. See Bibbero, 749 F.2d at 587 (citations omitted). A formal agreement is not necessary, but agreement may be inferred from the defendants’ acts pursuant to the scheme or other circumstantial evidence. Id. It does not matter that some conspirators may not have known, or agreed, with each other. Id. As we have explained:
[a] mere change in participants and a lapse in time, without more, are insufficient to support a finding of multiple conspiracies. Every member of the conspiracy need not know every other member nor be aware of all acts committed in furtherance of the conspiracy. Finding multiple conspiracies requires some evidence of separate agreements and purposes.
United States v. Taren-Palma, 997 F.2d 525, 530 (9th Cir.1993) (citations omitted). Finally, a variance as to starting date does not matter, as time is not a material element of the RICO offense. See United States v. Ramos-Oseguera, 120 F.3d 1028, 1035 (9th Cir.1997), cert. denied, — U.S. -, 118 S.Ct. 1094, 140 L.Ed.2d 149 (1998).
Viewing the evidence in the light most favorable to the government, as we must on appeal, I believe that a rational trier of fact could find a single overall conspiracy beyond a reasonable doubt. The factors we normally use to distinguish a single conspiracy from multiple conspiracies all support the existence of a single RICO conspiracy here. See Tille, 729 F.2d at 621 (discussing factors). The nature of the scheme was the same and interlocking, as Greer would act on Frega’s request to assign his cases to Malkus (for trial) or Adams (for settlement), and each would accept the assignment knowing that Frega was providing gifts and services of substantial value, primarily through Williams’s dealership. Although each conspirator became involved at somewhat different times, the identity of the participants (once involved) remained constant throughout, as did their collaboration on Frega cases, including the cooperation of all three judges in connection with the Security Pacific litigation. Contact among the judges and Frega was frequent, especially during times when Frega had trials or settlement conferences pending. None of the judges disclosed his financial (or personal) relationship with Frega or that Frega cases were being assigned to “friendly” courts. Frega customarily wrote off his purchases of goods or services for the judges as case-related expenses. Finally, the pattern of mutual favors and nondisclosure continued until the California Commission on Judicial Performance began investigating ethics violations and even then, Malkus, Greer and Adams worked together to tell similar, but false, stories.
Malkus’s contention that the evidence at best shows only a single conspiracy between Frega, Williams and him fails in light of evidence that he and Greer both got memberships to the Cuyamaca Health Club from Frega at the same time, they' both concealed the source of their membership on their 1987 disclosure forms, and both gave identical false statements to the Judicial Commission in 1991 about where the membership came from and how much it was worth. Malkus’s assertion that the government’s proof of non-official acts materially varied from the indictment’s “bribery/official act” theory fails as well, given his own admission to his clerk that he was “vulnerable” to Frega and his own activities in trying to tear up evidence in official records of Frega cases. Malkus testified that he did not know about Frega’s gifts, but the jury could, and did, disbelieve him.
Adams’s contention that the evidence at most supports a finding of a single conspiracy between Frega, Williams and him likewise fails. The evidence shows that Adams. accepted Frega’s gifts and the assignment of at least one case for a settlement conference that had previously been *820assigned to Malkus and transferred to another judge for trial. In addition, he retained jurisdiction in the Security Pacific case, contrary to his usual practice, and consulted with Greer, Frega and Malkus about it. That he mostly presided over settlement conferences that are not binding on a party does not compel a different conclusion since it is the acceptance of a bribe that matters. In any event, favorable treatment, as Greer testified, can happen even in the context of a settlement conference by virtue of the way the judge responds to the positions taken by the parties and the opinions he expresses.
In sum, evidence of interaction among Frega and the judges revolving around the handling of Frega cases links all of them together with the same objective of benefiting Frega and themselves financially. Even though the evidence shows all three judges working together only in connection with Williams, that collaboration supports an inference of agreement. At least two were involved in every other proceeding. Each had a role in the overall scheme: Greer’s was to use his position as presiding judge to assign Frega cases to “friendly” courts; Malkus’s role was to make rulings as a trial judge; and Adams’s was to use his talents as a settlement judge. Each was dependent on the others not to say anything publicly, because one confession would necessarily implicate- the others. Further, strategy was coordinated through lunches, in-chambers meetings, and telephone calls. This suffices to show common purpose, not separate agreements and separate purposes. See Taren-Palma, 997 F.2d at 530.
Finally, the court gave a “single conspiracy” instruction that eliminated any possibility of divergence between the RICO conspiracy charge in the indictment and the RICO conspiracy charge upon which the defendants were ultimately convicted.5 Therefore, even if there were a possibility of finding a conspiracy other than that charged, Adams, Malkus, and Frega could not have been prejudiced because the jury could not have convicted on the basis of such conspiracy under the instructions it was given. See Ramos-Oseguera, 120 F.3d at 1035.
Thus, there was sufficient evidence for a rational juror to find beyond a reasonable doubt that there was a single overall conspiracy in violation of RICO and that Fre-ga, Adams and Malkus were members of it.
B
Frega suggests that Count One, charging a RICO conspiracy, was defective for (among other things) failing to allege predicate acts. He, Adams and Malkus argue that allowing the jury to consider all the evidence in determining whether they were guilty of a RICO conspiracy compounded that error. This issue arose during deliberations, when the jury sent a note to the court, asking:
Are the racketeering acts in Court’s Instruction 39 [listing the twenty-four predicate acts Frega was charged with committing] only applicable to Count 20 [the RICO substantive offense] or are they also used in Count One [the conspiracy offense]? Are the racketeering acts in Court’s Instruction 39 the only racketeering acts to be used for Count One?
The court responded by stating: “Instruction 39 only applies to Count 20; but all of the evidence that you have heard or seen during the trial may be considered by you as to all counts.”
*821As Frega and Adams see it, Count One listed only overt, rather than predicate, acts, yet to convict on Count One, the jury had to find an agreement to conduct the affairs of the court through two predicate acts. Whereas predicate acts must be criminal, overt acts need not be. Thus, Frega and Adams reason, even though Instruction 39 did apply only to Count Twenty, the jury was left with no identifiable racketeering acts as to Count One. As such, the jury was free to create its own predicate acts and to convict on a charge not presented to the grand jury. I disagree.
The indictment charged, and the court clearly instructed, that the pattern of racketeering through which Frega, Adams and Malkus agreed to conduct the affairs of the superior court consisted of multiple acts of bribery in violation of §§ 92 and 93 of the California Penal Code, and with respect to the judges only, obtaining property under color of official right in violation of the Hobbs Act, 18 U.S.C. § 1951 (“extortion”). The court instructed on what constitutes bribery and what constitutes extortion. While Frega disagrees with how bribery was defined for reasons we agree should be rejected in Part VI, the instructions were nevertheless precise in identifying the racketeering acts charged in Count One-bribery in violation of §§ 92 and 93 of the California Penal Code, and extortion in violation of the Hobbs Act-and in explaining the elements required for finding each.
Beyond that, there is no requirement that the specific dates, times, cases and details of each incident of bribery or extortion be spelled out in the conspiracy charge, as Frega and Adams and the majority seem to suggest. Indeed, “[t]here is no requirement of some overt act or specific act in the statute before us, unlike the general conspiracy provision applicable to federal crimes.... The RICO conspiracy provision, then, is even more comprehensive than the general conspiracy offense ...” Salinas v. United States, 522 U.S. 52, -, 118 S.Ct. 469, 476, 139 L.Ed.2d 352 (1997). As the Court explained in Salinas, “[t]he RICO conspiracy statute, § 1962(d), broadened conspiracy coverage by omitting the requirement of an overt act; it did not, at the same time, work the radical change of requiring the Government to prove each conspirator agreed that he would be the one to commit two predicate acts.” Id. at-, 118 S.Ct. at 477. Further, “[i]t makes no difference that the substantive offense under subsection (c) requires two or more predicate acts. The interplay between subsections (c) and (d) does not permit us to excuse the reach of the conspiracy provision an actor who does not himself commit or agree to commit the two or more predicate acts requisite to the underlying offense.” Id. at-, 118 S.Ct. at 478.
We had basically said the same thing in United States v. Tille, 729 F.2d 615 (9th Cir.1984), making clear that RICO conspiracy “does not require proof that a defendant participated personally, or agreed to participate personally, in two predicate offenses.” Id. at 619. Put another way, all that is needed is proof of an agreement the objective of which is a substantive violation of RICO. See id.
Thus, to establish a RICO conspiracy there must be an objective which is a substantive violation of RICO, and proof of agreement by the defendants to accomplish that objective. Here, both were pleaded, instructed on, and proved. The objective was to conduct the affairs of the superior court through a pattern of racketeering activity consisting of multiple acts of bribery of California Superior Court judges in violation of § 92 of the California Penal Code. This objective was a substantive violation of RICO for which Frega was convicted. And Adams and Malkus “knew about and agreed to facilitate the scheme [of bribery perpetrated by Frega].” That’s all that Salinas and Tille require.6
*822Accordingly, the jury was free to consider all the evidence, as the court instructed. Instruction 39 was not needed to direct (or constrain) the jury’s deliberation on the RICO conspiracy charge. Rather, Instruction 39 was necessary only on the substantive RICO count-the only RICO charge that required proof of two or more predicate acts. The district judge got it right, and I would affirm.
C
Malkus argues that other instructions, primarily with respect to the RICO conspiracy count, were confusing and thereby violated his Fifth and Sixth Amendment rights.7 He first claims that Instruction 7, which required the jury to find “a plan to commit the crime alleged in the indictment as an object of the conspiracy,” was misleading because it is a general conspiracy instruction, whereas RICO requires an agreement that the two predicate acts alleged in Count One be committed. However, the instructions went on specifically to instruct that the crime the government had to prove was that the defendants conspired “to participate in the affairs of an interstate enterprise, the superior court, through a pattern of racketeering activity,” and that “a pattern of racketeering activity” consists of “at least two acts of racketeering”-bribery under California law and extortion under the Hobbs Act. Thus, there could be no confusion.
Next, Malkus faults Instruction 8, which stated: “Once you have decided that a defendant was a member of a conspiracy, the defendant is responsible for what other conspirators said or did to carry out the conspiracy, whether or not the defendant knew what they said or did.” Malkus contends this instruction deprived him of his defense of lack of knowledge and criminal intent. However, this is not the case. The court explained that co-conspirator liability applies only after the jury has decided that a defendant is a member of the conspiracy, which in turn requires “willfully participating in the unlawful plan with the intent to advance or further some object or purpose of the conspiracy.” In addition, the court instructed on the need for corrupt intent in connection with the predicate bribery offense.
Malkus complains that Instruction 9 was confusing because it required the government to demonstrate beyond a reasonable doubt that an overt act in furtherance of the conspiracy occurred within five years of the filing of the indictment in spite of the fact that overt acts aren’t required under RICO. While it is true that a RICO conspiracy conviction does not require proof of an overt act, see Salinas, 522 U.S. at-, 118 S.Ct. at 476; United States v. Blinder, 10 F.3d 1468, 1477 (9th Cir.1993), the error, if any, favors Malkus because he was found guilty of conspiracy even with the extraneous requirement. Certainly, he would have been found guilty without it.
Malkus asserts that Instruction 11 is internally inconsistent in that it told the jury that
[e]ven though a defendant did not directly conspire with the other defendants or other conspirators in the overall scheme, he has, in effect, agreed to participate in the conspiracy if it is proven beyond a reasonable doubt that ... he directly conspired with one or more *823conspirators to carry out at least one of the objects of the conspiracy.
However, together with the rest of the instruction (which explained that the defendant must also know that other conspirators were involved with those with whom he directly conspired, and have had reason to believe that whatever benefits he might get were probably dependent on the success of the entire venture), Instruction 11 was a correct statement of the law. See United States v. Bibbero, 749 F.2d 581, 587-88 (9th Cir.1984).
Malkus contends that Instruction 13, which said that to establish a “pattern of racketeering activity,” the government had to prove that at least two acts of racketeering were committed within ten years of each other, was inaccurate as it applied to Count One. While the jury did not have to find that any act of racketeering was ever committed to find a RICO conspiracy, see Salinas, 522 U.S. at-, 118 S.Ct. at 476; Blinder, 10 F.3d at 1477, Malkus cannot have been harmed if the jury thought otherwise.
Malkus maintains that Instructions 24 and 25 are incomplete as they describe the interstate commerce requirement under the Hobbs Act in vague terms. However, instructing that the government had to show interstate commerce was “affected in some way,” and that an “effect on interstate commerce” meant “that the alleged racketeering acts of extortion actually affected interstate commerce, or that such acts had a probable or potential impact upon interstate commerce,” was sufficient.
Finally, Malkus contends that Instructions 49 and 50 are contradictory in that one allowed the jury to consider “sworn testimony, exhibits and stipulated facts,” whereas the other told the jury it could consider “only the testimony and exhibits received into evidence.” As stipulated facts are in fact received into evidence, I cannot see how the jury could have been confused. In any event, the court also described matters that “are not evidence” and that “may not be considered in deciding what the facts are.” Stipulated facts were not among them.
For these reasons, I would affirm across the board.

. We review the question whether there was a material variance or constructive amendment de novo. See United States v. Pisello, 877 F.2d 762, 764, 765 (9th Cir.1989). The claim that a single conspiracy, rather than multiple conspiracies, has been proved is a question of the sufficiency of the evidence. See United States v. Bibbero, 749 F.2d 581, 586 (9th Cir.1984). In reviewing a claim for insufficient evidence, this court must determine if, viewing the evidence in the light most favorable to the government, any rational trier of fact could have found a single conspiracy beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Divergences of trial proof from an indictment can range from an insignificant variance constituting harmless error to a constructive amendment that broadens the indictment. See United States v. Olson, 925 F.2d 1170, 1175 (9th Cir.1991). While a material variance occurs when the charging terms of an indictment are left unaltered but the evidence offered at trial proves facts materially different from those alleged in the indictment, a constructive amendment occurs when the charging terms of the indictment are in effect altered by the prosecutor or court after the grand jury has last passed on them. See United States v. Von Stoll, 726 F.2d 584, 586 (9th Cir.1984). A variance warrants reversal only if it affects the substantial rights of a defendant, while a constructive amendment always requires reversal. See Pisello, 877 F.2d at 765.


. Malkus also seems to suggest that counsel was ineffective in pursuing the government's theory that a corrupt meeting of the minds specifically connected to a clearly identified official act occurred. To the extent he does so, I would leave that issue to collateral review because the record on that point is not sufficiently developed to permit review and resolution of the issue. See United States v. Robinson, 967 F.2d 287, 290-91 (9th Cir.1992).


. Other circuits have either eviscerated or eliminated the potency of a multiple conspiracy defense to a RICO conspiracy indictment. See United States v. Carrozza, 4 F.3d 70, 79 (1st Cir.1993) (stating that a series of agreements that under pre-RICO law would constitute multiple conspiracies could under RICO be tried as a single enterprise conspiracy if the defendants have agreed to commit a substantive RICO offense); United States v. Ruggiero, 726 F.2d 913, 923 (2d Cir.1984) (holding that § 1962(d) does not violate the principle prohibiting conviction of multiple conspiracies under an indictment charging a single conspiracy); United States v. Sutherland, 656 F.2d 1181, 1194 (5th Cir. Unit A Sept.1981) (holding same as Carrozza); United States v. Maloney, 71 F.3d 645, 664 (7th Cir.1995) (holding that § 1962(d) links in one proceeding a number of otherwise distinct crimes and/or conspiracies through the concept of enterprise conspiracy); United States v. Gonzalez, 921 F.2d 1530, 1540 (11th Cir.1991) (holding that the notion of enterprise conspiracy has largely rendered the old distinction between “single conspiracy” and "multiple conspiracy” irrelevant to RICO conspiracy charges).


.As the Second Circuit has explained,
So long as the alleged RICO co-conspirators have agreed to participate in the affairs of the same enterprise, the mere fact that they do not conspire directly with each other "does not convert the single agreement to conduct the affairs of an enterprise through a pattern of racketeering activity into multiple conspiracies.”
United States v. Friedman, 854 F.2d 535, 562-63 (citations omitted).


. The jury was instructed:
You must decide whether the conspiracy charged in the indictment existed, and, if it did, who at least some of its members were. If you find that the conspiracy did not exist, then you must return a not guilty, even though you may find that some other conspiracy existed. Similarly, if you find that any defendant was not a member of the charged conspiracy, then you must find that defendant not guilty, even though the defendant may have been a member of some other conspiracy.


. In fact, this is exactly what happened in Salinas. Salinas was acquitted on a substan*822tive RICO count and convicted on a RICO conspiracy count. See Salinas, 522 U.S. at -, 118 S.Ct. at 473. The conspiracy conviction was affirmed because the evidence showed that a coconspirator, Marmolejo, committed at least two acts of racketeering activity when he accepted numerous bribes, and that Salinas knew about and agreed to facilitate the scheme. See id. at -, 118 S.Ct. at 478.


. Because he failed to object to Instructions 7, 8, 9, 11 and 13 at trial, our review is only for plain error. See United States v. Montgomery, 150 F.3d 983, 996 (9th Cir.), cert. denied, U.S. -, 119 S.Ct. 267, 142 L.Ed.2d 220 (1998).